 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE OUTLAW LABORATORY, LP                    Case No.: 3:18-cv-840-GPC-BGS
     LITIGATION                                     consolidated with 3:18-cv-1882-GPC-
12
                                                    BGS
13
                                                    ORDER
14
15                                                  (1) GRANTING
                                                    COUNTERCLAIMANTS’ MOTION
16
                                                    FOR LEAVE TO FILE A SECOND
17                                                  AMENDED COUNTERCLAIM AND
                                                    THIRD-PARTY COMPLAINT [ECF
18
                                                    No. 92];
19
                                                    (2) DENYING OUTLAW’S MOTION
20
                                                    TO STRIKE [ECF No. 99];
21
                                                    (3) OVERRULING OUTLAW’S
22
                                                    EVIDENTIARY OBJECTIONS [ECF
23                                                  No. 100.]
24
           Before the Court is Defendant/Counterclaimant Roma Mikha, Inc., and Third-Party
25
     Plaintiffs NMRM, Inc. and Skyline Market, Inc.’s (collectively, “Counterclaimants’”)
26
     July 1, 2019 motion for leave to file a Second Amended Counterclaim and Third-Party
27
     Complaint to add three new defendants. (ECF No. 92.) On July 15, 2019,
28
                                                1
                                                                                 3:18-cv-840-GPC-BGS
                                                              consolidated with 3:18-cv-1882-GPC-BGS
 1   Plaintiff/Counterdefendant Outlaw Laboratory, LP (“Outlaw”) filed a response brief in
 2   opposition; on July 22, 2019, Counterclaimants returned a reply. (ECF Nos. 97, 98.)
 3          While that motion was pending, the dispute over amendment spawned two
 4   ancillary filings. Both pertain to the validity of the new information set forth by
 5   Counterclaimants as justification for leave to amend.
 6          The first such motion was filed on July 24, 2019 by Outlaw. In that motion,
 7   Outlaw seeks to strike the reply declaration of Mark Poe, counsel for Counterclaimants.
 8   (ECF No. 99.) That same day, Outlaw filed set of evidentiary objections, which restated
 9   in evidentiary terms its objections to Mr. Poe’s reply declaration. (ECF No. 100.) On
10   July 28, 2019, Counterclaimants filed a response to the motion to strike. (ECF No. 101.)
11          The Court held a hearing on the motions on August 16, 2019. For reasons stated
12   below, the Court will GRANT Counterclaimants’ motion for leave to file an amended
13   pleading, DENY Outlaw’s motion to strike and OVERRULE its related evidentiary
14   objections.
15   I.     FACTUAL AND PROCEDURAL BACKGROUND1
16          A. Outlaw initiates two lawsuits, both now consolidated before the Court
17          The instant litigation arises out of two complaints filed by Outlaw. The two cases
18   have since been consolidated before the Court. The first case, Case No. 18-CV-840,
19   referred to the parties as the “DG in PB action,” was filed in May of 2018. Initially, a
20   number of defendants in the DG in PB action were represented by the Law Offices of
21   Steven A. Elia. The later-filed case, Case No. 18-CV-1882, referred to by the parties as
22   the “San Diego Outlet action,” was removed to federal court in August of 2018 by
23   defendant Roma Mika, who is represented by the law firm Gaw | Poe LLP (“Gaw Poe”).
24   On June 29, 2019, the Court granted a motion to substitute Gaw Poe as counsel for the
25
26
     1
            The Court has discussed this litigation in its previous Orders dated November 27, 2018, March
27   14, 2019, and June 4, 2019. (ECF Nos. 31, 56, 85.) Those Orders may be referenced for additional
     background.
28
                                                       2
                                                                                           3:18-cv-840-GPC-BGS
                                                                        consolidated with 3:18-cv-1882-GPC-BGS
 1   defendants who were previously represented by Steven A. Elia in the DG in PB action.
 2         With some small differences not relevant here, the complaints in the San Diego
 3   Outlet and DG in PB actions were almost identical. In each, Outlaw alleged that a large
 4   number of gas station and corner store defendants were engaged in a conspiracy to
 5   distribute and sell unlawful and misbranded male sexual enhancement drugs—i.e., the
 6   Rhino products—in violation of the Lanham Act and California’s Unfair Competition
 7   Law, and that the scheme had diverted sales away from its legitimate, FDA-approved
 8   “TriSteel” male enhancement pill.
 9         B. Counterclaimant stores file a counterclaim and third-party class action
10            complaint against Outlaw
11         On August 24, 2018, Counterclaimants filed a counterclaim and third-party
12   complaint against Outlaw in DG in PB, Case No. 3:18-CV-1882. Counterclaimants
13   sought to represent a class of gas station and corner store owners who received what
14   Counterclaimants characterize as extortionate and demonstrably-false demand letters sent
15   by Outlaw. Outlaw’s letters warned that sale of Rhino products exposed recipients to
16   RICO and Lanham Act liability for amounts greater than $100,000, which Outlaw would
17   forego for a much smaller settlement sum. According to Counterclaimants, Outlaw’s
18   demand letters were designed to coerce settlement; Outlaw targeted mostly immigrant-
19   run businesses, made allegations of illegality and adulteration which Counterclaimants
20   claim are unfounded, and often included on-site photographs taken by “investigators” of
21   the recipient’s storefronts and sale of Rhino products.
22         The original counterclaims asserted three causes of action: (1) civil RICO, 18
23   U.S.C. § 1962(c), (2) RICO conspiracy, 18 U.S.C. § 1962(d), and (3) rescission of any
24   settlement agreements entered into as a result of Outlaw’s demand letters. Specifically,
25   Counterclaimants described a RICO enterprise between Outlaw, its attorneys, Tauler
26   Smith LLP, and other as-yet-unnamed individuals, aimed at perfecting a legal
27   “shakedown” of small-time San Diego convenience stores. Counterclaimants averred
28   that the “TriSteel” products “were created as artifices” to “found the false advertising
                                                  3
                                                                                     3:18-cv-840-GPC-BGS
                                                                  consolidated with 3:18-cv-1882-GPC-BGS
 1   claims,” and that Outlaw itself was no more than a front for the unlawful enterprise.
 2         C. Counterclaimants’ action dismissed, then sustained twice by Court
 3         On November 27, 2018, the Court granted in part and denied in part Outlaw’s
 4   motion to dismiss the original counterclaims (ECF No. 31), finding that Counterclaimants
 5   insufficiently alleged that Outlaw’s demand letters fell within the sham litigation
 6   exception to the Noerr-Pennington doctrine. See Sosa v. DIRECTV, Inc., 437 F.3d 923,
 7   929 (9th Cir. 2006) (explaining that Noerr-Pennington generally confers First
 8   Amendment immunity against liability arising from a party’s pre-litigation, petitioning
 9   conduct but that baseless sham litigation conduct is not protected). After
10   Counterclaimants filed a first amended counterclaim (ECF No. 32), Outlaw moved once
11   more to dismiss. The Court held that upon amendment, Counterclaimants sufficiently
12   pleaded the sham litigation exception and denied Outlaw’s motion on March 14, 2019.
13   (ECF No. 56.) Thereafter, Outlaw filed a motion for judgment on the pleadings, which
14   the Court denied on June 4, 2019. (ECF No. 85.)
15         D. Ongoing discovery issues
16         During this flurry of dispositive motions practice, and because a scheduling order
17   was issued in the DG in PB action, but not the San Diego Outlet action, some confusion
18   arose as between the parties as to the effect of the scheduling order in the earlier-filed
19   matter on the later. On April 22, 2019, the parties submitted a Joint Motion to Amend
20   scheduling Order and Convene Scheduling Conference. On June 8, 2019, Magistrate
21   Judge Bernard G. Skomal issued a scheduling order setting the cut-off for class discovery
22   for September 6, 2019, all fact discovery for December 4, 2019, and determined that “[a]s
23   to amendment of the pleadings, Federal Rule of Civil Procedure 15(a) shall govern.”
24   (ECF No. 86, at 5–6.) Given the parties’ shared uncertainty about the schedule, limited
25   discovery has occurred to date.
26         E. The Instant Motion for Leave to File Amended Pleadings
27         On July 1, 2019, Counterclaimants filed a motion for leave to file a second
28   amended counterclaims and third-party complaint (hereinafter “second amended
                                                   4
                                                                                      3:18-cv-840-GPC-BGS
                                                                   consolidated with 3:18-cv-1882-GPC-BGS
 1   counterclaims”). (ECF No. 92.) Counterclaimants seek to add three new defendants—
 2   Outlaw’s legal counsel, Tauler Smith LLP, and Michael Wear and Shawn Lynch, the two
 3   principals of Outlaw—to all three original causes of action. In conformity with the Civil
 4   Local Rules, Counterclaimants have submitted the proposed amendments as attachments
 5   to their motion. (ECF No. 92-2; 92-3.)
 6         According to Counterclaimants, discovery by the DG in PB defendants (taken by
 7   former counsel, Steven A. Elia), and recent investigations by Vice News, a media source
 8   compiling a documentary on the matters in this lawsuit, have revealed new information as
 9   to these entities’ respective roles in conceiving and conducting the affairs of the alleged
10   RICO scheme. (ECF No. 92-1, at 2.) Counterclaimants’ proposed amendments describe
11   how Tauler Smith LLP is alleged to have dispatched persons to investigate and take
12   photos of gas stations and corner stores as early as August 2017, but that no “TriSteel”
13   products can be found online until October 2017. This, Counterclaimants urge, indicates
14   that Tauler Smith LLP first “rounded up potential targets of the scheme, then worked
15   with its ‘clients’ to launch the ‘TriSteel’ product online, for the purpose of serving as a
16   vehicle by which Outlaw Laboratory, L.P., its principals Michael Wear and Shawn
17   Lynch, and Tauler Smith LLP could extort ‘settlements’ from its victims, and then share
18   in the proceeds.” (Id. at 3.) Counterclaimants also argue that the three proposed
19   defendants must be joined as required parties under Fed. R. Civ. P. 19(a)(1). (ECF No.
20   98, at 10.)
21         F. Outlaw’s Motion to Strike and Evidentiary Objections
22         On July 4, 2019, Outlaw moved to strike a declaration from Mr. Poe submitted in
23   support of Counterclaimants’ reply brief. (ECF No. 99.) It also filed a related set of
24   evidentiary objections to specific parts of Mr. Poe’s declaration and attached exhibits.
25   (ECF No. 100.) The fracas over this declaration relates to Outlaw’s contention that
26   Counterclaimants could not have actually relied on any reporting done by Vice News,
27   and thus their invocation of the same to support amendment must be illusory. The
28   parties’ dispute on this issue will be discussed in the Court’s analysis of bad faith.
                                                   5
                                                                                      3:18-cv-840-GPC-BGS
                                                                   consolidated with 3:18-cv-1882-GPC-BGS
 1           E. Motion Hearing on August 16, 2019
 2           On August 16, 2019, the Court held a hearing on the motion for leave to amend
 3   and the motion to strike. The Court provided the parties with a tentative order and gave
 4   each side an opportunity to articulate their positions on the tentative.
 5           At the hearing, the Court also referred the parties to its August 15, 2019 order
 6   denying Outlaw’s motion for Rule 11 sanctions. (ECF No. 110.) The Court discussed its
 7   observations on the conduct of counsel in advancing the litigation and put both parties’
 8   counsel on notice of the expectations of the Court. The Court advised that it required
 9   counsel to abide by the demonstrate professionalism, respect, and civility to each other in
10   any proceedings, filings, or interactions ahead.2
11   I.      Motion for Leave to File a Second Amended Counterclaim
12           The Court will appraise the propriety of amendment under Rule 15(a) pursuant to
13   the Foman factors, and address Outlaw’s contentions in the order presented in its
14   briefing.
15           A. Legal Standard under Rule 15(a)
16           Under Rule 15(a), leave to amend a complaint after a responsive pleading has been
17   filed may be allowed by leave of the court and “shall freely be given when justice so
18   requires.” Foman v. Davis, 371 U.S. 178, 182 (1962); FED. R. CIV. P. 15(a). Granting
19   leave to amend rests in the sound discretion of the trial court. Int’l Ass’n of Machinists &
20   Aerospace Workers v. Republic Airlines, 761 F.2d 1386, 1390 (9th Cir. 1985). However,
21   this discretion must be guided by the strong federal policy favoring the disposition of
22   cases on the merits and permitting amendments with “extreme liberality.” DCD
23   Programs Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987). “This liberality in
24   granting leave to amend is not dependent on whether the amendment will add causes of
25
26
     2
             Civil Local Rule 83.4. (“Professionalism . . . . An attorney in practice before this court will . . . Be
27   courteous and civil in all communications, oral and written, and in all proceedings conduct herself/himself
     with dignity and respect . . . . Attempt to informally resolve disputes with opposing counsel.”). More
28   importantly, the Court directs counsel to comply with the dictates of Civil Local Rule 83.4.
                                                              6
                                                                                                   3:18-cv-840-GPC-BGS
                                                                                consolidated with 3:18-cv-1882-GPC-BGS
 1   action or parties.” Id.; cf. Union Pacific R.R. Co. v. Nevada Power Co., 950 F.2d 1429,
 2   1432 (9th Cir. 1991) (In practice, courts more freely grant plaintiffs leave to amend
 3   pleadings in order to add claims than new parties).
 4         Because Rule 15(a) greatly favors amendment, the nonmoving party bears the
 5   burden of demonstrating why leave to amend should not be granted. Genentech, Inc. v.
 6   Abbott Labs., 127 F.R.D. 529, 530–31 (N.D. Cal. 1989). In assessing the propriety of
 7   amendment, courts consider several factors: (1) undue delay, (2) bad faith or dilatory
 8   motive; (3) repeated failure to cure deficiencies by amendments previously permitted; (4)
 9   prejudice to the opposing party; and (5) futility of amendment. Foman, 371 U.S. at 182;
10   United States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir. 2011). These factors
11   are not equally weighted; the possibility of delay alone, for instance, cannot justify denial
12   of leave to amend, DCD Programs, 833 F.2d at 186, but when combined with a showing
13   of prejudice, bad faith, or futility of amendment, leave to amend will likely be denied.
14   Bowles v. Reade, 198 F.2d 752, 758 (9th Cir. 1999). “Futility of amendment can, by
15   itself, justify the denial of a motion for leave to amend.” Bonin v. Calderon, 59 F.3d 815,
16   845 (9th Cir. 1995).
17         B. Undue Delay
18         Outlaw argues that Counterclaimants’ motion is dilatory because the discovery
19   taken by Steven A. Elia in the DG in PB action, which gives rise to some of
20   Counterclaimants’ proffered amendments, was served on January 31, 2019, almost six
21   months before Counterclaimants requested leave to amend. (ECF No. 97, at 14.)
22         Counterclaimants retort that in assessing undue delay, courts are primarily
23   concerned “whether the moving party knew or should have known the facts and theories
24   raised by the amendment in the original pleading.” AmerisourceBergen Corp. v.
25   Dialysist W., Inc., 465 F.3d 946, 953 (9th Cir. 2006). Counterclaimants point out that
26   their first amended counterclaims were filed on November 30, 2018, before any
27   discovery was produced to Steven A. Elia on January 31, 2019. When viewed under
28   AmerisourceBergen, Counterclaimants argue, it is clear that there was no undue delay
                                                   7
                                                                                     3:18-cv-840-GPC-BGS
                                                                  consolidated with 3:18-cv-1882-GPC-BGS
 1   because at the filing of the earlier counterclaim, because they could not have known at
 2   that point of any information uncovered on January 31, 2019.
 3          The Court does not find that there has been undue delay. First, the DG in PB
 4   discovery information did not exist at the filing of the earlier counterclaim. Second,
 5   Counterclaimants rely not only on that discovery, but also on information obtained
 6   through the reporting conducted by Vice News, which investigation continued through
 7   June of 2019, the month immediately preceding their July 1, 2019 motion. And, in any
 8   event, “[u]ndue delay by itself is insufficient to justify denying leave to amend.” United
 9   States v. United Healthcare Ins. Co., 848 F.3d 1161, 1184 (9th Cir. 2016).
10          C. Bad Faith
11          Outlaw argues that Counterclaimants’ motion is made in bad faith because the two
12   items they rely upon as new information are suspect. First, Outlaw questions how
13   Counterclaimants purport to have received information from Vice News when no
14   documentary has been released,3 and when “Vice News denies that it has provided
15   Counterclaimants[] with any information relating to this lawsuit.” (ECF No. 97, at 5.)
16   Second, Outlaw believes Counterclaimants’ reliance on the DG in PB discovery
17   responses as support for its claim that would-be defendants engaged in a ‘collect
18   evidence first, create a product later’ scheme is less than genuine, since such a theory is
19   contradicted by the responses themselves, which state that TriSteel was sold as early
20   October 10, 2016, one year prior to when Tauler Smith LLP is alleged to have dispatched
21   investigators to take photos of Counterclaimants’ storefronts. (Id.)
22          In determining whether an amendment is brought in bad faith, a court focuses on
23   the plaintiff’s motives for not amending the complaint earlier. Adams v. Gould Inc., 739
24
25   3
            At the time of the parties’ briefing on the motion for leave to amend, Vice News had not
26   published any material as to the subject matter of this litigation. The Court has since been advised—
     through the parties’ submissions as to Outlaw’s motion for Rule 11 sanctions—that the documentary
27   was released on August 1, 2019. The Court does not find it necessary at this juncture to take notice of
     the documentary, and accordingly has not viewed or considered its contents to decide this motion, or any
28   other.
                                                        8
                                                                                            3:18-cv-840-GPC-BGS
                                                                         consolidated with 3:18-cv-1882-GPC-BGS
 1   F.2d 858, 868 (3d Cir. 1984). Courts have denied leave to amend due to bad faith where
 2   the court determines that the plaintiff’s motion was brought “to avoid the possibility of an
 3   adverse summary judgment ruling” and to prejudice the defendant by requiring the
 4   reopening of discovery. See Acri v. Int’l Ass’n of Machinists & Aerospace Workers, 781
 5   F.2d 1393, 1398–99 (9th Cir. 1986). Courts have also denied leave to amend based on a
 6   finding of bad faith where the plaintiff’s motive was to destroy diversity jurisdiction. See
 7   Sorosky v. Burroughs Corp., 826 F.2d 794, 805 (9th Cir. 1987). Bad faith may also be
 8   found where a movant files repetitive motions to amend. Wood v. Santa Barbara
 9   Chamber of Commerce, Inc., 705 F.2d 1515 (9th Cir. 1983). Bad faith, however, will not
10   be found “where the record demonstrates that [the movants’] allegations were not
11   frivolous and that they were endeavoring in good faith to meet the [sic] pleading
12   requirements.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1053 (9th Cir.
13   2003).
14                      1. New Information Based on Reporting by Vice News
15          Outlaw’s quarrel with Counterclaimants’ information from the Vice News
16   investigation does not evince bad faith or cast any doubt on Counterclaimants’ motives
17   for amendment.
18          Counterclaimants state in their motion for leave that the new information
19   animating their request for amendment are “based on new details concerning the creation
20   and conduct of the Outlaw Enterprise that were recently unearthed by . . . the
21   investigation undertaken by the investigative reporters from Vice News.” (ECF No. 92-
22   1, at 5.)
23          Outlaw construes Counterclaimants as claiming in their motion that Vice News had
24   shared their reporting and documentary with Counterclaimants. Based on this
25   understanding, Outlaw argues that Counterclaimants must be telling falsehoods about the
26   provenance of their new information because “Vice News denies that it has provided
27   Counterclaimants[] with any information relating to this lawsuit.” (ECF No. 97, at 5.)
28   For this proposition, Outlaw cites two emails exchanged between Vice News’s VP,
                                                  9
                                                                                    3:18-cv-840-GPC-BGS
                                                                 consolidated with 3:18-cv-1882-GPC-BGS
 1   Yonatan Berkovitz, and Robert Tauler, on July 1 and July 2, 2019. (ECF No. 97-2, at 2-
 2   3–24 (Decl. of Robert Tauler, dated July 15, 2019).)
 3          The Court’s review of the cited emails belie Outlaw’s characterization that Vice
 4   News ever denied providing information to Counterclaimants. The email shows Mr.
 5   Berkovitz writing in response to an earlier message in which Mr. Robert Tauler, a lawyer
 6   at Tauler Smith LLP, inquired about the extent to which Vice News had been sharing its
 7   reporting with Mr. Poe. In his email, Mr. Berkovitz assured Mr. Tauler that “neither Poe
 8   nor his clients has seen our video, nor have we provided them with any inside
 9   information.” (Id.) Viewed in context, it is apparent that Vice News does not deny that it
10   has ever shared any information at all information with Counterclaimants, only that Vice
11   News did not release its documentary or other inside information to Mr. Poe, or his
12   clients.
13          Although Counterclaimants’ motion could have been more clear about whether
14   they relied on Vice News reporting, or whether they simply gleaned new details from
15   Vice News during the course of its investigations, the Court is satisfied that it is the latter.
16   As Counterclaimants explain in their reply, Counterclaimants obtained additional
17   information, not because Vice News actually shared its reporting, videos, or confidential
18   information with them, but as a result of interacting with Vice News and its reporters
19   during the course of Vice News’s documentary-related investigations. (ECF No. 98, at 54
20
21
     4
22           On July 4, 2019, Outlaw moved to strike a declaration from Mark Poe in support of
     Counterclaimants’ reply brief. (ECF No. 99 (Outlaw’s motion to strike); ECF No. 98-1 (Decl. of Mark
23   Poe, dated July 22, 2019).) Mr. Poe’s declaration addresses Outlaw’s allegations that Counterclaimants
     invoked the Vice News documentary baselessly and in bad faith. In the declaration, Mr. Poe confirms
24   that Vice News had not shared its documentary with him, and explains that the new information
25   undergirding the request for leave to amend stemmed from the investigatory efforts of Oliver Noble, a
     reporter for Vice News. (ECF No. 98-1, at 2.) Mr. Poe clarified that Mr. Noble reached out for an
26   interview via email on February 25, 2019, and that thereafter, the two continued to communicate about
     the subject of the documentary. Specifically, Mr. Noble asked Mr. Poe whether he “could confirm
27   several leads,” some of which “prompted Mr. Poe to conduct [his] own further investigation into
     Outlaw’s activities,” and such further investigation gave rise to the allegations in the proposed
28   amendment. (Id.)
                                                       10
                                                                                           3:18-cv-840-GPC-BGS
                                                                        consolidated with 3:18-cv-1882-GPC-BGS
 1   (“Vice contacted the Stores’ counsel at least 36 times to chase down leads about its
 2   Outlaw Enterprise investigation between February and June 2019—and the Stores
 3   uncovered new facts set forth in the proposed amendments as a result.”).) The Court
 4
 5
             Outlaw argues that Mr. Poe’s declaration should be stricken on two grounds. First, Outlaw
 6   argues that the declaration impermissibly includes new facts not presented in Counterclaimants’ original
     moving papers—i.e., its motion for leave to amend. (ECF No. 99, at 4.) Second, Outlaw contends that
 7   sanctions under Rule 37 are appropriate because a potential witness, i.e., Mr. Noble, and additional
     evidence, i.e., the fact that Mr. Noble and Mr. Poe exchanged 36 emails, were not disclosed by
 8   Counterclaimants in their Rule 26(a) initial disclosures, served July 15, 2019. Outlaw has also filed a
 9   separate set of evidentiary objections with the same arguments. (ECF No. 100.)
             Neither of these arguments are winning. First: although the Court agrees with Outlaw that in the
10   ordinary case “[i]t is improper for a moving party to introduce new facts or different legal arguments in
     the reply brief than those presented in the moving papers,” U.S. ex rel. Giles v. Sardie, 191 F. Supp. 2d
11   11117, 1127 (C.D. Cal. 2000), evidence that “rebut[s] arguments first raised by Plaintiff in its
     opposition” is not “new evidence,” and is properly considered by the Court. E.E.O.C. v. Creative
12   Networks, LLC & Res-Care, Inc., No. CV-05-3032-PHX-SMM, 2008 WL 5225807, at *2 (D. Ariz. Dec.
13   15, 2008). Thus, because the challenged “documents respond directly to [Outlaw’s] allegations made in
     [its] opposition brief, the Court finds it may properly consider this rebuttal evidence even though it was
14   offered for the first time in [Counterclaimants’] reply brief.” United States v. Taibi, No. 10-CV-2250
     JLS, 2012 WL 553143, *4 (S.D. Cal. Feb. 21, 2012).
15           Second, the Court does not find Rule 37 sanctions necessary. In this case, Outlaw cannot
     credibly assert that it was unaware of Vice News’s documentary or Mr. Noble’s reporting; indeed, Mr.
16   Tauler’s email correspondence with Mr. Berkovitz references and discusses “communications Poe had
17   with Oliver [Noble].” (ECF No. 97-2, at 2–3.) Indeed, on June 28, 2019, Outlaw subpoenaed Vice
     News for “[a]ll communications between [Vice News] and POE referring to,” inter alia, Robert Tauler,
18   Tauler Smith LLP, Outlaw Laboratory, Shawn Lynch, and Mike Wear; that same day, Outlaw issued a
     notice of deposition for Mr. Noble, set for August 5, 2019. (ECF No. 101-1, 101-2, at 8.) Thus, by the
19   time of Counterclaimant’s July 15, 2019 initial disclosures, Outlaw was well-apprised of Mr. Noble’s
     interactions with Mr. Poe.
20           Rule 26(e) requires supplementation of a Rule 26(a) disclosure where “additional or corrective
21   information has not otherwise been made known to the other parties during the discovery process or in
     writing.” FED. R. CIV. P. 26(e). As evidenced by its move to depose him, Outlaw was on notice of Mr.
22   Noble and his communications with Counterclaimants, and any failure to disclose may be rectified by a
     later supplementation. See Am. Gen. Life Ins. Co. v. Vistana Condo. Owners Ass’n, No. CV-01324-
23   JAD(NJK), 2016 WL 1611585, at *2 (D. Nev. Apr. 21, 2016). Rule 37 commands a similar conclusion:
     “A failure to disclose witness information is harmless if the other party was well aware of the identity of
24   the undisclosed witness and the scope of their relevant knowledge.” PSM Holding Corp. v. Nat'l Farm
25   Fin. Corp., No. CV0508891MMMFMOX, 2013 WL 12080306, at *8 (C.D. Cal. Oct. 8, 2013), aff’d in
     part, 884 F.3d 812 (9th Cir. 2018)
26           Accordingly, the Court DENIES Outlaw’s motion to strike. The related evidentiary objections
     are consequently OVERRULED, and for the additional reason that Counterclaimants are “under no
27   obligation to demonstrate that [their] documents would be admissible at trial when those documents are
     considered for the very limited purpose of evaluating whether leave to amend should be granted.” Burns
28   v. Barreto, No. 2:10-CV-01563 MCE KJ, 2011 WL 1749932, at *6 (E.D. Cal. May 6, 2011).
                                                         11
                                                                                              3:18-cv-840-GPC-BGS
                                                                           consolidated with 3:18-cv-1882-GPC-BGS
 1   discerns no bad faith arising from Counterclaimants’ reliance of information they
 2   generated as a result of having been involved in the Vice News investigation.
 3                      2. New Information Based on DG in PB discovery
 4          Outlaw’s objection to use of the DG in PB discovery materials is similarly
 5   unwarranted. Outlaw argues that it is mere speculation for Counterclaimants to allege
 6   that Outlaw engaged in evidence-gathering before creating the TriSteel product in late
 7   2017, especially when the DG in PB discovery responses specifically aver that Outlaw
 8   began to sell TriSteel as early as October 10, 2016. (ECF No. 97, at 6.) But, as
 9   Counterclaimants correctly point out, Outlaw’s argument is not so much a bad faith
10   allegation as it is a merits contention better resolved upon a motion to dismiss. See
11   Defazio v. Hollister, Inc., No. 06cv1726–GGH, 2008 WL 2825045, at *3 n.5 (E.D. Cal.
12   July 21, 2008) (“[O]pposition papers arguing the merits of plaintiffs’ proffered
13   amendments [are] premature in that they require the court to assume that there are no
14   facts that could support plaintiff’s proposed claims.”).
15         The Court finds no bad faith or improper motive in the timing of
16   Counterclaimants’ motion for leave to amend. Adams, 739 F.2d at 868.
17         D. Repeated Failures to Cure Deficiencies By Amendments Previously
18            Permitted
19         “Repeated failure to cure deficiencies by amendments previously allowed is
20   another valid reason for a district court to deny a party leave to amend.” McGlinchy v.
21   Shell Chem. Co., 845 F.2d 802, 809–10 (9th Cir. 1988). Counterclaimants were given an
22   opportunity to amend their original counterclaims; the first amended counterclaims were
23   challenged twice, first by Outlaw’s motion to dismiss (ECF No. 38) and then again by its
24   motion for judgment on the pleadings (ECF No. 80). The first amended counterclaims
25   were sustained both times. Outlaw does not dispute that Counterclaimants’ success in
26   amending their original pleadings counts in their favor.
27         E. Prejudice to New Counterclaim Defendants
28         In considering the potential prejudice of any amendment, the Court considers
                                                  12
                                                                                    3:18-cv-840-GPC-BGS
                                                                 consolidated with 3:18-cv-1882-GPC-BGS
 1   whether the amended complaint “would ‘greatly change the parties’ positions in the
 2   action, and require the assertion of new defenses.’” See Phoenix Solutions, Inc. v. Sony
 3   Elec., Inc., 637 F. Supp. 2d 683, 690 (N.D. Cal. 2009) (citing Morongo Band of Mission
 4   Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990)).
 5          Outlaw argues that adding new defendants would require the modification of the
 6   operative scheduling order, since the new defendants would have the right to propound
 7   discovery and raise Rule 12 motions. (ECF No. 97, at 6.) Specifically, Outlaw argues
 8   that any leave to amend would require the Court “to amend its scheduling order, given
 9   the current discovery cut off of September 6, 2019,” which in turn necessitates a showing
10   of “good cause” under Rule 16, rather than a Rule 15(a) analysis.5 (Id. at 6–7.)
11   However, as Counterclaimants point out, the September 6, 2019 deadline is for class
12   discovery; the deadline for fact discovery is not until December 4, 2019, undermining
13   Outlaw’s suggestion that the addition of new parties would necessarily require an
14   amendment of the scheduling order. (ECF No. 98, at 6; ECF No. 86, at 5).
15   Consequently, the Court discerns no present need to amend the scheduling order. In any
16   event, the scheduling order itself specifies that Rule 15(a) “shall govern” amendment of
17   the pleadings. (ECF No. 86, at 5.)
18          Outlaw also argues that naming Mr. Lynch and Mr. Wear, as well as their legal
19   representation, would “fundamentally change the parties’ positions, since the parties
20   would need to obtain new counsel.” (ECF No. 97, at 8.) While the Court recognizes that
21   Outlaw will be impacted by obtaining substitute counsel if Tauler Smith LLP is named as
22   a co-defendant, the Court does not find that such impact would fundamentally change the
23   parties’ positions. For one, as counsel to, and constituent members of Outlaw, none of
24   the three proposed defendants can argue unfair surprise. Cf. Luma Pictures, Inc. v.
25
26
27   5
           Even assuming that Rule 16 applies, the Court finds that good cause exists for the proposed
     amendments given Counterclaimants’ reasonable diligence in filing the motion for leave to amend after
28   conducting additional research based on information arising from the Vice News investigative process.
                                                       13
                                                                                           3:18-cv-840-GPC-BGS
                                                                        consolidated with 3:18-cv-1882-GPC-BGS
 1   Betuel, No. CV 16-2625-GW(PLAX), 2016 WL 11519331, at *3 (C.D. Cal. Sept. 29,
 2   2016) (expressing hesitation about granting leave to amend to add a new third party
 3   because the same “has no reason to know of this lawsuit”). Indeed, Counterclaimants
 4   have long alleged in their pleadings—as early as Counterclaimants’ August 24, 2018
 5   answer and original countercomplaint6—that the lawyers at Tauler Smith LLP, and
 6   Outlaw’s principals, jointly participated in the RICO scheme.
 7         Second, even if the amendment will require Outlaw to secure new counsel, the
 8   Court does not find the inconvenience prejudicial given the relative infancy of the stage
 9   of discovery. Jefferson v. Rowe, No. S-06-0299 RRBDADP, 2008 WL 669894, at *1-2
10   (E.D. Cal. Mar. 7, 2008) (“Although the addition of a new party may result in some
11   additional discovery and may delay the final resolution of this action to some degree,
12   [Counterclaimants] ought to be granted an opportunity to test [their] claims on the
13   merits.”). As the district court in Luma recognized, “prejudice is inherent in an
14   amendment;” therefore, the “need for additional discovery, expenses, or delay is
15   insufficient” to deny amendment unless there is a “showing of an inability to respond to
16   the proposed amendment.” Luma, 2016 WL 11519331, at *3. To the extent that the
17   present scheduling order proves constrictive, the Court would be prepared to entertain
18   motions seeking deadline extensions required in the event of a change in counsel. Id.
19   The Court will not bar the proposed amendment based on prejudice.
20         F. Futility of Amendment
21         Outlaw makes four arguments for why amendment would be futile. The Court
22   addresses them in turn.
23                    1. Lack of Specificity for Fraud Pleadings
24         Outlaw asserts that amendment would be futile because Counterclaimants’ RICO
25   allegations—which are premised on predicate acts of mail fraud—are not pled with
26
27
28   6
           See Case 3:18-CV-1882-GPC-BGS, ECF No. 4, at 15.
                                                  14
                                                                                    3:18-cv-840-GPC-BGS
                                                                 consolidated with 3:18-cv-1882-GPC-BGS
 1   specificity under Rule 9(b) as to each new party.
 2         However, the Court agrees with Counterclaimants that given the liberal
 3   amendment standards, arguments concerning the sufficiency of the proposed pleadings,
 4   even if meritorious, are better left for briefing on a motion to dismiss. Lillis v. Apria
 5   Healthcare, No. 12cv52-IEG(KSC), 2012 WL 4760908, at * 1 (S.D. Cal. Oct. 5, 2012).
 6   As such, “the Court is not willing to decide a Rule 9(b) motion prematurely,” at the Rule
 7   15(a) threshold, “without the parties having had a full opportunity to brief the issue.”
 8   Gross v. Hanover Ins. Co., No. 91 CIV. 0079 (PKL), 1991 WL 102401, at *3 (S.D.N.Y.
 9   June 5, 1991).
10         In any event, the Court is prepared to hold in the alternative that Counterclaimants’
11   allegations are specific enough with respect to each new proposed defendant.
12         Fed. R. Civ. P. 9(b) provides that in “all averments of fraud or mistake, the
13   circumstances constituting fraud or mistake shall be stated with particularity.” This rule
14   requires the identification of the circumstances constituting fraud so that the defending
15   parties can prepare an adequate answer from the allegations. Walling v. Beverly
16   Enterprises, 476 F.2d 393, 397 (9th Cir. 1973). To satisfy this requirement,
17   Counterclaimants must state the time, date and specific content or nature of the fraudulent
18   representations or omissions. Misc. Service Workers, Etc. v. Philco–Ford Corp., 661
19   F.2d 776, 782 (9th Cir. 1981). In addition, Counterclaimants must satisfy the above
20   requirements for each defendant. McFarland v. Memorex Corp., 493 F. Supp. 631, 637–
21   39 (N.D. Cal. 1980); see also Bruns v. Ledbetter, 583 F. Supp. 1050, 1052 (S.D. Cal.
22   1984).
23         Here, the Court is satisfied that the proposed amendments adequately identify the
24   circumstances constituting fraud with respect to each defendant. And to the extent that
25   Outlaw has suggested that two predicate acts are necessary with respect to each defendant
26   under the RICO conspiracy count, that notion must also be rejected. See Carlin v.
27   Dairyamerica, Inc., No. 1:09-CV-0430 AWI DLB, 2016 WL 1734182, at *8 (E.D. Cal.
28   May 2, 2016) (“The requirement that a conspirator participate or agree to participate in at
                                                   15
                                                                                      3:18-cv-840-GPC-BGS
                                                                   consolidated with 3:18-cv-1882-GPC-BGS
 1   least two predicate offenses was expressly overruled by the Supreme Court in Salinas v.
 2   United States, 522 U.S. 52 (1997).”).
 3                    2. Proximate Cause
 4         Outlaw also contends that the Counterclaimants have failed to allege that the
 5   proposed defendants’ RICO violations was a substantial factor, or proximate cause, of
 6   any injury they sustained. (ECF No. 97, at 9.)
 7         Outlaw argues that Counterclaimants Roma Mikha and NMRM have not suffered
 8   any injury because they continue to sell the Rhino products, despite the fact that they
 9   claim to have pulled the Rhino products from their shelves as a result of the demand
10   letter. (ECF No. 97, citing Declaration of Michael Wear, dated July 15, 2019 (ECF No.
11   97-8).). The Court does not find a lack of proximate cause here. Counterclaimants plead
12   that Roma Mikha and NMRM suffered injury because they “initially believed the demand
13   letter’s false assertions, and removed the[ Rhino products] from [their] shelves, thereby
14   losing legitimate sales.” This statement articulates a loss of business profits resulting
15   from allegedly unlawful RICO conduct, and is not contradicted by the fact that the two
16   stores may have resumed selling the products after “initially” withdrawing the products.
17         Similarly, Outlaw argues that there in no injury in Counterclaimant Skyline
18   Market’s cause of action for rescission because rescission is not a cause of action under
19   California law, and that in any event there can be no such claim because Skyline Market,
20   had been represented by counsel when it signed the settlement agreement. Both these
21   arguments were previously addressed by the Court in its order denying Outlaw’s motion
22   to dismiss: “While rescission is not an “‘affirmative’ claim,” California courts have
23   recognized that “claims such as ‘economic duress’ can be asserted offensively.”
24   CrossTalk Prods. Inc. v. Jacobson, 65 Cal. App. 4th 731, 845 (1998). Moreover, there is
25   no authority for Outlaw’s proposition that the presence of a lawyer vitiates a claim of
26   economic duress as a matter of law. (See ECF No. 38, at 20 (“Even assuming an attorney
27   was hired, however, a reasonable person in Skyline Market’s position might nonetheless
28   have felt powerless against the threat of $100.000 in liabilities.”).) As before, these
                                                  16
                                                                                     3:18-cv-840-GPC-BGS
                                                                  consolidated with 3:18-cv-1882-GPC-BGS
 1   arguments are unavailing.
 2                       3. Futility as to Mr. Wear and Mr. Lynch
 3              Outlaw argues amendment would be futile because there are no allegations
 4   demonstrating that Mr. Wear and Mr. Lynch were the “moving, active conscious force”
 5   behind the wrongdoing of Outlaw, the corporate entity. (ECF No. 97, at 10 (quoting
 6   BioZone Labs., Inc. v. Next Step Labs. Corps., Case No. 17-CV-02768-NC, 2017 WL
 7   5665658, at *4 (N.D. Cal. Nov. 27, 2017).) To plead personal liability against a
 8   corporate officer or director, “[m]ere authority to direct the infringing behavior is not
 9   enough; personal involvement is necessary.” (Id.)
10             Here, the Court finds allegations of Mr. Wear and Mr. Lynch’s personal
11   involvement sufficient to state that they were a “moving, active conscious force” in the
12   alleged RICO scheme. Counterclaimants allege that Mr. Wear and Mr. Lynch
13   “participate with the other members of the Outlaw Enterprise in conducting the
14   enterprise’s affairs, including by creating the ‘competing’ TriSteel products upon which
15   to found the false advertising claims, and by working with other members to decide the
16   geographies in which to conduct the scheme, and by signing for, and accepting receipt of
17   the ill-gotten gains” from settlement agreements like the one entered into by Skyline
18   Market. (ECF No. 92-2, at 21.) There are also additional allegations that “Tauler Smith
19   worked directly with Mr. Wear and Mr. Lynch to orchestrate the very formation of this
20   shakedown scheme.” (Id. at 22.) Any amendment including Mr. Wear and Mr. Lynch
21   would not be futile on the ground asserted by Outlaw.
22                       4. Futility as to Tauler Smith LLP
23             Finally, Outlaw urges that amendment would be futile to Tauler Smith because its
24   conduct would be protected under the Noerr-Pennington doctrine. (ECF No. 97, at 11.)
25   In so arguing, Outlaw repeats many of the arguments it previously raised in connection
26   with its motion to dismiss the RICO claims; it also urges an especial First Amendment
27   protection for lawyers who engage in pre-litigation petitioning conduct on the part of a
28   client.
                                                   17
                                                                                     3:18-cv-840-GPC-BGS
                                                                  consolidated with 3:18-cv-1882-GPC-BGS
 1         The Court disagrees, and sees no need to revisit its previous determination with
 2   respect to the Frist Amended Counterclaims that Counterclaimants satisfied Noerr-
 3   Pennington’s heightened pleading standard and sufficiently alleged Outlaw’s demand
 4   letters—which Tauler Smith LLP is alleged to have masterminded—fall within the
 5   doctrine’s sham litigation exception. (ECF No. 56, at 18–19.) The Court rejects
 6   Outlaw’s attempt to relitigate the issue in the Rule 15(a) posture.
 7         Moreover, the fact that Tauler Smith, LLP is a law firm does not change the sham
 8   litigation analysis or give it any additional Noerr-Pennington leeway. Although Outlaw
 9   raises the hue and cry about the potential chilling effect of allowing suits against law
10   firms “for simply sending letters, filing complaints, and negotiating settlements,” (ECF
11   No. 97, at 13), it is apparent that Counterclaimants are alleging more than just garden-
12   variety advocacy. To wit, Counterclaimants have alleged that “Tauler Smith’s role in the
13   Outlaw Enterprise far exceeded that of merely serving as its legal counsel,” and
14   encompassed the firm’s genesis of the scheme, its creation of “TriSteel” as a front
15   product, and its dispatch of “investigators” to take photos of storefronts to identify new
16   demand letter recipients. (ECF No. 92-2, at 22–25.)
17         Where a law firm “crosses the line between traditional rendition of legal services
18   and active patriation in directing the enterprise,” it, like any other entity cognized by law,
19   may be held to account under RICO. Handeen v. Lemaire, 112 F.3d 1339, 1349 (8th Cir.
20   1997). As the Eighth Circuit held in Handeen, neither case law nor “RICO exempts
21   professionals, as a class, from the law’s proscriptions, and the fact that a defendant has
22   the good fortune to possess the title ‘attorney at law’ is, standing alone, completely
23   irrelevant to the analysis dictated by the Supreme Court.” Id. Indeed, “[a]n attorney’s
24   license is not an invitation to engage in racketeering, and a lawyer no less than anyone
25   else is bound by generally applicable legislative enactments.” Id.
26         There is no futility to naming Tauler Smith LLP. In so holding, this Court, like the
27   Eighth Circuit in Handeen, “underscore[s] that [it has] no basis for speculating whether
28   [Counterclaimants] will, in the end, be able to substantiate th[eir] narrative.” Id. at 1350.
                                                   18
                                                                                      3:18-cv-840-GPC-BGS
                                                                   consolidated with 3:18-cv-1882-GPC-BGS
 1   But, for purposes of this motion for leave to amend, the Court concludes that “relief is
 2   available under a set of facts that could be proved consistent with the allegations.” Id.
 3   (quotation marks and citations omitted).
 4          C. Conclusion as to Counterclaimants’ motion for leave to amend
 5          As the opposing party, Outlaw bore the burden of proving why amendment should
 6   not be freely granted. Genentech, Inc., 127 F.R.D. at 530–31. It did not bear that burden.
 7   Accordingly, the Court GRANTS Counterclaimants’ motion for leave to file a second
 8   amended counterclaim. The amended pleading must be submitted no later than five (5)
 9   days after the entry of this order.7
10   VII. Conclusion
11          In light of the foregoing, the Court GRANTS Counterclaimants’ motion for leave
12   to file a second amended counterclaim. (ECF No. 102.) The amended pleading must be
13   docketed no later than five (5) days after the entry of this order.
14          Outlaw’s motion to strike the reply declaration of Mr. Poe (ECF No. 99) is
15   DENIED, and its evidentiary objections thereto are OVERRULED (ECF No. 100).
16
17   Dated: August 19, 2019
18
19
20
21
22
23
24
25   7
             As discussed at the August 16, 2019, hearing, Counterclaimants need not submit a carbon copy
26   of the proposed amendments which they attached to their motion for leave to file a second amended
     counterclaim. They may, within reason, add additional supporting factual allegations to the filing which
27   do not dramatically stray from their original proposed claims.
             Counterclaimants are also reminded of the Court’s concerns about some of the editorializing
28   language in the proposed amended counterclaims.
                                                        19
                                                                                            3:18-cv-840-GPC-BGS
                                                                         consolidated with 3:18-cv-1882-GPC-BGS
